BURKE, J.
I dissent from the reversal of the judgment
imposing the death penalty. Prom my examination of the entire cause (as mandated by section 13 of article VI of the California Constitution  ) I am not of the opinion that it is *175reasonably probable that a result more favorable to the defendant would have been reached in the absence of the errors set forth in the majority opinion. (See People v. Watson, 46 Cal.2d 818, 836 [299 P.2d 243], and the dissents in People v. Luker, 63 Cal.2d 464, 479 [47 Cal.Rptr. 209, 407 P.2d 9 ]; In re Spencer, 63 Cal.2d 400, 414 [46 Cal.Rptr. 753, 406 P.2d 33]; In re Gaines, 63 Cal.2d 234, 240 [45 Cal.Rptr. 865, 404 P.2d 473] ; People v. Hillery, 62 Cal.2d 692, 714 [44 Cal.Rptr. 30, 401 P.2d 382] ; In re Lessard, 62 Cal.2d 497, 513 [42 Cal.Rptr. 583, 399 P.2d 39] ; and People v. Terry, 57 Cal.2d 538, 569, 572 [21 Cal.Rptr. 185, 370 P.2d 985].) In all other respects I concur in the opinion of the majority.
McComb, J., concurred.